Appeal from a judgment of the Erie County Court (Kenneth F. Case, J.), rendered August 4, 2014. The judgment convicted defendant, upon his plea of guilty, of manslaughter in the first degree.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of manslaughter in the first degree (Penal Law § 125.20 [1]). Contrary to defendant’s contention, the record establishes that he knowingly, intelligently and voluntarily waived his right to appeal (see generally People v Lopez, 6 NY3d 248, 256 [2006]). The valid waiver of the right to appeal encompasses his challenge to the severity of the sentence (see id. at 255; People v Lococo, 92 NY2d 825, 827 [1998]).
Present — Whalen, P.J., Carni, NeMoyer, Troutman and Scudder, JJ.